{¶ 39} I agree with the majority that genuine issues of material fact exist as to whether Leuchtag called Mary Jane Hahn and terminated the attorney-client relationship in September 1997 and whether the October 2000 letter from appellants to Zapka and Leuchtag terminated the attorney-client relationship. I write separately to emphasize that the August 1999 letter from Tackett to appellants fails, as a matter of law, to adequately notify appellants that the attorney-client relationship had terminated.
 {¶ 40} Although a client may terminate the attorney-client relationship at any time, "an attorney is not free to withdraw from the relationship absent notice to his client." ColumbusCredit Co. v. Evans (1992), 82 Ohio App.3d 798, 804,613 N.E.2d 671; Mobberly v. Hendricks (1994), 98 Ohio App.3d 839, 843,649 N.E.2d 1247. Disciplinary Rule 2-110(A)(2) provides that "a lawyer shall not withdraw from employment until the lawyer has taken reasonable steps to avoid foreseeable prejudice to the rights of his of her client, including giving due notice to his *Page 697 
or her client, allowing time for employment of other counsel, [and] delivering to the client all papers and property to which the client is entitled." See, also, Ethical Consideration 2-31 ("a lawyer should protect the welfare of his client by giving due notice of his withdrawal").
 {¶ 41} While there may be a few limited circumstances in which the attorney-client relationship may terminate on its own, see, e.g. Trickett v. Krugliak, Wilkins, Griffiths  DoughertyCo., L.P.A., (Oct. 26, 2001), 11th Dist. No. 2000-P-0105, 2001 WL 1301557, this case is not one of them.
 {¶ 42} The August 1999 letter from Tackett to Mary Jane Hahn informed Hahn that the law partnership of Tackett, Zapka 
Leuchtag had dissolved in January 1997; that Zapka and Leuchtag had taken possession of the medical malpractice case file; that Zapka and Leuchtag had filed a voluntary dismissal without prejudice of the lawsuit on September 10, 1997; and that "[a]ccording to the Ohio Rules of Civil Procedure, your lawsuit could have been re-filed against Dr. Sudheendra, within one (1) year after the original Dismissal was filed."
 {¶ 43} Tackett's cryptic statement that "the lawsuit could have been refiled within one (1) year after the original Dismissal" is not adequate, as a matter of law, to inform laypersons that their lawsuit has been permanently barred by the running of the statute of limitations. Attorney Tackett's letter does not mention or explain the statute of limitations and does not suggest at all whether the case had been refiled or the implications of failing to refile the suit within one year of the voluntary, original dismissal. While an attorney could be expected to grasp the significance of Tackett's words, appellants could not be expected to do so.
 {¶ 44} Furthermore, an attorney cannot benefit from his benign neglect or active avoidance of a client. By not responding to appellants' telephone calls and correspondence, appellees continued to foster the impression, if not the fact, that appellees had a professional relationship with appellants. Appellees could have and should have notified appellants that they had dismissed the lawsuit and no longer represented appellants with regards to that matter. An attorney cannot string a client along for a year after committing malpractice to avoid being held liable for such professional misconduct by the passing of the statute of limitations.
 {¶ 45} As this court has stated previously, "By actively concealing the existence of their misconduct through deception and avoidance, an attorney cannot toll the running of the statute of limitations. To hold differently would `potentially encourage an unscrupulous attorney to conceal his or her malpractice until that time when the statute of limitations has run its course.'" Biddle v. Maguire  Schneider, LLP, 11th Dist. No. 2003-T-0041, 2003-Ohio-7200, at ¶ 26, quotingOmni-Food  Fashion, Inc. v. Smith (1988), 38 Ohio St.3d 385,387, 528 N.E.2d 941. *Page 698